Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a layered lens structure manufacturing unit”, "a lens attached substrate manufacturing unit," “a through hole forming unit”, "a first bonding unit", "a second bonding unit," “a film forming unit” as recited in claims 29 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP Patent # JP2010204635A) ){A translation is being provided and reference is also provided in the IDS. The drawings are being accessed from the IDS} in view of Maruyama (US PGPUB 20120134028).
[Claim 23]
Daisuke teaches a layered lens structure obtained by laminating a plurality of lens attached substrates (Paragraph 84, figs. 11a to 11c, two lens modules 3 are laminated on the sensor module 2) each lens attached substrate including:
a carrier substrate (Paragraph 84, one lens array 5 is laminated on another lens array 5 via a plurality of legs 35 included therein to form a lens array laminated body 6);
a through-hole formed in the carrier substrate and (through hole 34 is shown as labeled in figures 8 and 9); a lens portion formed inside the through-hole of the carrier substrate (through hole 34 is shown as labeled in figures 8 and 9 and lens module 3 is inserted in the through hole as shown in figures 11a-11c); and
laminating the plurality of lens attached substrates to a sensor substrate that includes an optical sensor (Paragraph 84, figs. 11a to 11c, two lens modules 3 are laminated on the sensor module 2).
Daisuke fails to teach wherein the plurality of lens attached substrates includes three or more lens attached substrates. However teaches in figure 4, an imaging unit has lens modules separated for each lens by dicing of wafer level lenses, an imaging device (here, solid state imaging device) D, and a sensor substrate W on which the solid state imaging device D is disposed. The imaging unit of this example has a constitution in which three lens modules 

molded on a substrate is produced, and the substrate is cut to separate the plurality of lenses, to produce a lot of lens modules which lowers the cost of a portable terminal and an efficient production process.
[Claim 25]
Daisuke teaches a camera module with a layered lens structure obtained by laminating a plurality of lens attached substrates to a sensor substrate that includes an optical sensor (Paragraph 84, figs. 11a to 11c, two lens modules 3 are laminated on the sensor module 2), wherein each of the plurality of lens attached substrates include a carrier substrate in which a through-hole is formed (Paragraph 84, one lens array 5 is laminated on another lens array 5 via a plurality of legs 35 included therein to form a lens array laminated body 6 and a through hole 34 is shown as labeled in figures 8 and 9); and a lens portion formed inside the through hole of the substrate (lens module 3 is inserted in the through hole as shown in figures 11a-11c).
Daisuke fails to teach wherein the plurality of lens attached substrates includes three or more lens attached substrates. However teaches in figure 4, an imaging unit has lens modules separated for each lens by dicing of wafer level lenses, an imaging device (here, solid state imaging device) D, and a sensor substrate W on which the solid state imaging device D is disposed. The imaging unit of this example has a constitution in which three lens modules 

[Claim 27]
Daisuke teaches a method of manufacturing a layered lens structure, the method comprising laminating a plurality of lens substrates (Paragraph 84, figures 11a-11c), each lens substrate including: a carrier substrate (Paragraph 84, one lens array 5 is laminated on another lens array 5 via a plurality of legs 35 included therein to form a lens array laminated body 6) ; 
a through-hole formed in each carrier substrate (a through hole 34 is shown as labeled in figures 8 and 9 and lens modules 5 are inserted in these through holes as shown in figures 11a-11c) ; and
a lens portion formed inside the through-hole of the carrier substrate (a through hole 34 is shown as labeled in figures 8 and 9 and lens modules 3 are inserted in these through holes as shown in figures 11a-11c); and 
laminating the plurality of lens substrates to a sensor substrate that includes an optical sensor (Paragraph 84, figs. 11a to 11c, two lens modules 3 are laminated on the sensor module 2).
Daisuke fails to teach wherein the plurality of lens attached substrates includes three or more lens attached substrates. However teaches in figure 4, an imaging unit has lens modules separated for each lens by dicing of wafer level lenses, an imaging device (here, solid state 
[Claim 29]
Daisuke teaches a manufacturing apparatus including:
a layered lens structure manufacturing unit substrates (figures 11a-11c shows multiple lens substrates) which includes:
a lens attached substrate manufacturing unit including a through-hole forming unit forming a through-hole in a carrier substrate and a lens forming unit forming a lens in the through-hole (a through hole 34 is shown as labeled in figures 8 and 9 and lens modules 3 are inserted in these through holes as shown in figures 11a-11c) ;
a first bonding unit laminating and bonding a plurality of lens attached substrates manufactured by the lens attached substrate manufacturing unit (as shown in FIG. 11C, the individual lens module laminates 7 are laminated on the
sensor module 2 via the legs 35 of the lens module 3 in the lowermost layer to obtain the
image pickup unit 1); and

image pickup unit 1).
		Daisuke fails to teach wherein the plurality of lens attached substrates includes three or more lens attached substrates. However teaches in figure 4, an imaging unit has lens modules separated for each lens by dicing of wafer level lenses, an imaging device (here, solid state imaging device) D, and a sensor substrate W on which the solid state imaging device D is disposed. The imaging unit of this example has a constitution in which three lens modules 
LM1, LM2 and LM3 are laminated in this order from the light incident side (from the upper side of FIG. 4, Paragraph 52). Therefore taking the combined teachings of , it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have wherein the plurality of lens attached substrates includes three or more lens attached substrates in order to a wafer level lens having a constitution containing a plurality of lenses molded on a substrate is produced, and the substrate is cut to separate the plurality of lenses, to produce a lot of lens modules which lowers the cost of a portable terminal and an efficient production process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP Patent # JP2010204635A), Maruyama (US PGPUB 20120134028) and in further view of Nemoto (US PGPUB 20130222918).
[Claims 24 and 26]
Daisuke in view of Maruyama fails to teach wherein each lens attached substrate further includes a light-shielding film disposed on a side wall of the through-hole. However Nemoto teaches a lens substrate (figures 1 and 11) comprising a substrate (22, figure 1) including a through-hole (figure 11 shows an embodiment of lens array 11 and will have a similar substrate 22 as in figure 1, a through hole 76) and a light-shielding film disposed on a side wall of the through-hole (106, figure 11). Therefore taking the combined teachings of Daisuke, Maruyama and Nemoto, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a light-shielding film disposed on a side wall of the through-hole in order to reduce the number of components so that the lens array is built easily by merely bending the joints, the number of steps of assembly can be reduced.  Consequently, the cost of the erecting equal-magnification lens array can be reduced.
[Claim 28]
Daisuke in view of Maruyama fails to teach wherein each lens attached substrate further includes a light-shielding film disposed on a side wall of the through-hole. However Nemoto teaches a lens substrate (figures 1 and 11) comprising a substrate (22, figure 1) including a through-hole (figure 11 shows an embodiment of lens array 11 and will have a similar substrate 22 as in figure 1, a through hole 76) and a light-shielding film disposed on a side wall of the through-hole (106, figure 11). Therefore taking the combined teachings of Daisuke, Maruyama and Nemoto, it would be obvious to one skilled in the art before the effective filing date of the invention to have 
[Claim 30]
Daisuke in view of Maruyama fails to teach wherein a film forming unit forms a light shielding film on a side wall of the through-hole. However Nemoto teaches a lens substrate (figures 1 and 11) comprising a substrate (22, figure 1) including a through-hole (figure 11 shows an embodiment of lens array 11 and will have a similar substrate 22 as in figure 1, a through hole 76) and a light-shielding film disposed on a side wall of the through-hole (106, figure 11). Therefore taking the combined teachings of Daisuke, Maruyama and Nemoto, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a light-shielding film disposed on a side wall of the through-hole in order to reduce the number of components so that the lens array is built easily by merely bending the joints, the number of steps of assembly can be reduced.  Consequently, the cost of the erecting equal-magnification lens array can be reduced.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696